Citation Nr: 0413991	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for arthritis due to 
venereal disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was last before the Board in August 2003, when the 
Board denied some of the issues on appeal and remanded the 
two issues listed on the cover page of this decision to the 
RO for further development, which has now been completed.  In 
May 2004, the Board granted the appellant's motion to advance 
this appeal on the Board's docket due to his advanced age of 
79.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's bilateral hearing loss disability is the 
result of noise exposure during the his military service in 
World War II.  

3.  The appellant does not have arthritis due to venereal 
disease.  

CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss disability is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).  

2.  Entitlement to service connection for arthritis due to 
venereal disease is not established.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated April 10, 2001, November 21, 
2003, and January 12, 2004.  In the latter letter, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was then specifically asked 
to submit any additional evidence or information which he 
thought would pertain to his claims, and he was told what 
information to give to the RO so that the RO could attempt to 
obtain this additional evidence for him.  The November 2003 
letter also specifically told the appellant to submit any 
additional evidence which pertained to his appeal.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, the RO 
has obtained medical opinions concerning the merits of each 
claim, and private and VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant himself specified in a written statement 
received in February 2003 that he had no further evidence to 
submit.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were commenced and 
initially adjudicated in 1997, long before the enactment of 
the VCAA in November 2000, strict compliance with the timing 
requirement set forth at length by the Court in Pelegrini was 
not possible in this case.  The supplemental statement of the 
case issued in February 2004 seems to indicate that the 
claims were considered on a de novo basis following the 
issuance of the VCAA letters in November 2003 and January 
2004.  There is no indication or reason to believe that the 
RO's last decisions would have been different had the claims 
not been the subjects of prior adjudications.  Therefore, in 
the Board's opinion, there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In any event, the Board has found the evidence currently of 
record to be sufficient to substantiate the claim for service 
connection for bilateral hearing loss disability.  With 
respect to the arthritis claim, satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the veteran at 
the end of the line of cases waiting to be adjudicated.  In 
the Board's opinion, no useful purpose would be served by 
this course of action in light of the fact that the veteran's 
claims have been pending since 1997 and he has requested that 
the Board decide these appeals as soon as possible in view of 
his advanced age.  Any remaining procedural errors must be 
viewed as harmless error.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The service medical records are negative for evidence of 
hearing loss disability or arthritis.  In July 1945, the 
appellant was treated with penicillin for a gonococcal 
infection which responded to this treatment.  The report of 
the appellant's medical examination in March 1946 at the time 
of his separation from service reflects a clinical finding of 
no musculoskeletal defects, and the appellant's hearing 
tested as normal in both ears.  No residual disability 
stemming from the earlier venereal infection was found on 
this medical examination.  

The report of private X-ray studies of the complete spine in 
November 1962 does not reflect a clinical impression of 
arthritis.  The appellant underwent shoulder surgery in 1992 
and 1994 for torn rotator cuffs.  Magnetic Resonance Imaging 
(MRI) studies of the shoulders in 1993 and 1994 disclosed 
diffuse degenerative changes (arthritis), and an MRI of the 
lumbar spine in February 1993 also revealed the presence of 
degenerative changes.  

The current claims were filed in 1997.  VA X-ray films in 
August 1997 revealed degenerative changes in the thoracic 
spine; similar studies in October 1997 revealed arthritis in 
both shoulders and both knees.  A VA orthopedic examiner 
reported in October 1997 that the appellant had degenerative 
(not gonococcal) arthritis of the spine, both knees and both 
shoulders; as well as degenerative disc disease.  The 
appellant reported on this examination that he had undergone 
meniscal surgery on both knees about 25 years previously.  He 
also reported the previous shoulder surgeries in the 1990's.  

In support of his arthritis claim, the appellant has 
submitted copies of two medical articles concerning 
gonococcal arthritis and a written report from a private 
physician dated in May 1998.  

In July 1998, the appellant testified at a hearing held at 
the RO that, during his military service, he was a fuse 
setter in the Antiaircraft Artillery which involved sitting 
right next to the big gun barrels while setting the fuses.  
This resulted in considerable exposure to loud noises because 
no hearing protection devices were worn.  

VA outpatient treatment records dating from 1998-99 reflect 
ongoing treatments for generalized osteoarthritis 
(degenerative joint disease), especially involving the lumbar 
spine.  

In December 2003, the appellant was accorded a VA orthopedic 
examination.  X-ray studies again confirmed the presence of 
arthritic changes in both shoulders and both knees.  After 
examining the appellant and reviewing the entire claims file, 
including the service medical records, this VA examiner 
reported that he could find no evidence of gonococcal 
arthritis in the knees.  The diagnoses on this examination 
included degenerative (not gonococcal) arthritis of both 
knees, both shoulders, and both hips.  For another opinion, 
the VA orthopedic examiner referred the entire claims file to 
a VA rheumatologist.  This medical expert noted that reactive 
arthritis has been known to occur soon after a gonococcal 
infection; but, in view of the negative findings for many 
years after service, including the degenerative arthritis 
noted on the VA examination in October 1997, it was concluded 
that the likelihood of the appellant's currently diagnosed 
arthritis being secondary to the gonococcal infection in 
service was "infinitely small."  

A VA audiometric examination of the appellant in December 
2003 confirmed the presence of bilateral sensorineural 
hearing loss disability as defined at 38 C.F.R. § 3.385.  The 
VA audiological examiner noted the appellant's verbal report 
of exposure to noise in service.  In view of the normal 
hearing test results upon discharge from service and the 
appellant's exposure to occupational noise exposure after 
service, the examiner was of the opinion that it was not at 
least as likely as not that the appellant's current hearing 
loss was related to his military service.  

Two days later, the appellant was accorded a VA ears 
examination.  After reviewing the previous VA examination 
report and the appellant's medical history, including the 
entire claims file, this VA examiner was of the opinion that 
the appellant's bilateral sensorineural hearing loss 
disability was probably due to his military service.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

Although the medical evidence indicates that the veteran 
currently has arthritis, it also consistently indicates that 
it is of the degenerative type.  There is no medical evidence 
indicating that the veteran's arthritis is due to venereal 
disease.  Moreover, the VA medical opinions addressing the 
etiology of the veteran's arthritis are against the veteran's 
claim.  The evidence indicating that the veteran's arthritis 
is due to venereal disease is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability or of a nexus between the claimed disability and 
the veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.

However, the evidence is approximately evenly balanced on the 
question of whether the appellant's current bilateral hearing 
loss disability is related to his exposure to artillery 
noises during service.  Therefore, service connection is in 
order for this disability.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for arthritis due to venereal disease is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



